NUMBER 13-21-00411-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


                   IN THE INTEREST OF O.O. JR., A CHILD


               On appeal from the County Court at Law No. 5
                        of Nueces County, Texas.



                                       ORDER
                Before Justices Hinojosa, Tijerina, and Silva
                             Order Per Curiam

      This cause is before the Court on appellants C.L. and O.O.’s separate motions for

extension to file appellant’s brief. C.L. requests a twenty-day extension from the current

due date of February 15, 2022. O.O. requests a thirty-day extension.

      The Court, having fully examined both motions is of the opinion that the motions

should be granted. The Court, however, requires strict adherence to the briefing rules in

appeals of parental termination cases, such as this appeal, and looks with disfavor upon

the delay caused by such extension requests. See TEX. R. APP. P. 38.6; see also id. at R.
28.4.

        It is therefore ordered that the Honorable Sandra Eastwood, counsel for C.L., file

the appellate brief with this Court by March 7, 2022, and that the Honorable Diamond De

Leon, counsel for O.O., file the appellate brief with this Court by March 15, 2022. No

further motions for extension will be granted.

                                                                     PER CURIAM


Delivered and filed on the
22nd day of February, 2022.




                                            2